DETAILED ACTION
This office action is in response to communication filed on 3/8/2019.
Claims 1-25 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/2019, 6/6/2019, 5/19/2020, 5/27/2020, 6/10/2020, 10/1/2020, 12/9/2020, and 4/29/2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 5/30/2019, 6/6/2019, 5/19/2020, 5/27/2020, 6/10/2020, 10/1/2020, 12/9/2020, and 4/29/2021 is attached to the instant office action.
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 3/8/2019 has been accepted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

While claims 11-20 do not explicitly state that the computer readable storage medium is non-transitory, the specification in Para. [0150] states “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, thus no signal per se rejection is applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher (US 20160132345 A1, provided in IDS) in view of Busaba (US 20150277947 A1, provided in IDS).
Regarding claim 1, Bacher teaches a method comprising: fetching, by a secure interface control of a computer that provides a partial instruction interpretation for an instruction which enables an interruption, a program status word or a control register value from a secure guest storage; (Bacher, in Para. [0029 and 0038-0039], discloses firmware services (i.e. secure interface control) handling interruptions and based on the subset (i.e. partial) information (i.e. program status word) generating a guest state related to the event)
notifying, by the secure interface control, an untrusted entity of guest interruption mask updates, the untrusted entity being executed on and in communication with hardware of the computer through the secure interface control to support operations of a secure entity executing on the untrusted entity; (Bacher, in Fig. 3 and in Para. [0038 and 0041], discloses non-trusted components such as the hypervisor (i.e. untrusted entity) which receives an updated guest state (i.e. guest interruption mask update) due to the interruption and where the hypervisor (i.e. untrusted entity) works with the firmware (i.e. secure interface control), the secure guest (i.e. secure entity) and the CPU (i.e. hardware))
receiving, by the secure interface control from the untrusted entity, a request to present a [highest priority], enabled guest interruption in response to the notifying of the guest interruption mask updates; and (Bacher, in Para. [0038], discloses handling (i.e. presenting) the interruption in response to updated guest states (i.e. interruption mask updates))
moving, by the secure interface control, interruption information into a guest prefix page and injecting the interruption in the secure entity when an injection of the interruption is determined to be valid (Bacher, in Para. [0027 and 0038-0041], discloses triggering a second firmware service (i.e. a guest prefix page) to perform memory modification and when memory access is allowed (i.e. injection of interruption is valid) continuing the execution of the guest event and using the firmware (i.e. secure interface control) to write data to the secure guest (i.e. inject)).
While Bacher teaches injecting the interruption when valid, Bacher fails to explicitly teach presenting the highest priority interruption.
However, Busaba from the analogous technical field teaches a request to present a highest priority, enabled guest interruption (Busaba, in Para. [0031], discloses handling (i.e. presenting) high priority interruptions while holding low priority interruptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacher to incorporate the teachings of Busaba, with a motivation to improve efficiency (Busaba, Para. [0078]).  
Regarding claim 2, Bacher as modified by Busaba teaches the method of claim 1.
Bacher further teaches further comprising: issuing, by the secure entity, load program status word or load control that is being monitored by the untrusted entity (Bacher, in Para. [0038], discloses the hypervisor (i.e. untrusted entity) reading an image from an initial program loader (i.e. load program status word or load control)).
Regarding claim 3, Bacher as modified by Busaba teaches the method of claim 1.
Bacher further teaches further comprising: loading, by the secure interface control, the program status word or control register in response to the fetching (Bacher, in Para. [0038], discloses the hypervisor (i.e. untrusted entity) reading an image from an initial program loader (i.e. load program status word or load control)).
Regarding claim 4, Bacher as modified by Busaba teaches the method of claim 1.
Busaba further teaches further comprising: prioritizing, by the untrusted entity, pending and enabled interruptions to determine the highest priority, enabled guest interruption (Busaba, in Para. [0031], discloses handling (i.e. presenting) high priority interruptions while holding low priority interruptions).
Regarding claim 5, Bacher as modified by Busaba teaches the method of claim 1.
Busaba further teaches further comprising: storing, by the untrusted entity, interruption information for the highest priority, enabled guest interruption in non-secure storage (Busaba, in Para. [0066], discloses handling the priority at the logical core level by the hypervisor (i.e. non-secure storage)).
Regarding claim 6, Bacher as modified by Busaba teaches the method of claim 5.
Bacher further teaches wherein the untrusted entity provides the interruption information in a state description (Bacher, in Para. [0008], discloses the guest event (i.e. interruption) being associated with a guest state).
Regarding claim 7, Bacher as modified by Busaba teaches the method of claim 5.
Bacher further teaches wherein the untrusted entity issues an instruction to provide the interruption information to the secure interface control and the interruption information is passed as a parameter for the instruction (Bacher, in Para. [0041], discloses handling interruptions based on parameters).
Regarding claim 8, Bacher as modified by Busaba teaches the method of claim 1.
Bacher further teaches further comprising: issuing, by the secure interface control, an exception to the untrusted entity when the injection of the interruption is determined to be invalid (Bacher, in Para. [0027], discloses memory access not being allowed (i.e. injection is invalid)).
Regarding claim 9, Bacher as modified by Busaba teaches the method of claim 1.
Bacher further teaches further comprising: executing, by the secure entity, an interruption handler in response to receiving the injected interruption (Bacher, in Para. [0038], discloses handling the interruptions).
Regarding claim 10, Bacher as modified by Busaba teaches the method of claim 9.
Bacher further teaches wherein the secure entity comprises a secure guest and the untrusted entity comprises a hypervisor (Bacher, in Para. [0038], discloses a secure guest and an untrusted hypervisor).
As per claims 11-20, these claims recite a token non-transitory computer readable medium to perform the steps as recited by the method of claims 1-10, and has limitations that are similar to those of claims 1-10, thus is rejected with the same rationale applied against claims 1-10.
As per claims 21-25, these claims recite a token system to perform the steps as recited by the method of claims 1-5, and has limitations that are similar to those of claims 1-5, thus is rejected with the same rationale applied against claims 1-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431